Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Choobin on 3 August 2021.
The application has been amended as follows: 
In the claims:
Cancel claims 5, 12, and 18.
In claim 21, amend “wherein the apparatus does not have optical fibers” to read –wherein the supply hose does not have optical fibers--.
In claim 24, amend “connected to the pair of electrodes” to read – connected to a pair of electrodes--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features a supply hose having a hose connector at its one end, the hose connector removably and fluidly coupled to the distal end of the hose coupling; and a power generating system configured in the hose coupling, the power generating system further comprises a turbine operably coupled to an electrical generator, wherein the turbine drives the electrical generator for generating electricity, the power generating system comprises a water channel, a drive air channel, an exhaust air 
Claim 8 is allowable because the claimed features  a power generating system configured in the hose connector, the power generating system further comprises a turbine operably coupled to an electrical generator, wherein the turbine drives the electrical generator for generating electricity, the power generating system comprises a water channel, a drive air channel, an exhaust air channel, and a chip air channel, the drive air channel in fluid communication with a drive air tube of the supply hose, a swivel coupling configured to fluidly connect the hose connector to the rotatory dental apparatus, the swivel coupling comprises a pair of electrodes in electrical communication with the electrical generator, wherein the turbine is in-line with the exhaust air channel, wherein the turbine is driven by exhaust air returned by the exhaust air channel, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Claim 15 is allowable because the claimed features a power generating system interposed between the proximal end of the first section and the distal end of the second section of the supply hose, the power generating system comprises a turbine operably coupled to an electrical generator, wherein the turbine drives the electrical generator for generating electricity, the power generating system comprises a water channel, a drive air channel, an exhaust air channel, and a chip air channel; a swivel coupling configured to fluidly connect the hose connector to the rotatory dental apparatus, the swivel coupling comprises a pair of electrodes in electrical communication with the electrical generator, Page 4 of 12Appl. No. 17/111,178 Reply to Office Action of June 25, 2021wherein the turbine is in-line with the exhaust air channel, wherein the turbine is driven by exhaust air returned by the exhaust air channel, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/10/2021